Exhibit 10.49

 

Freddie Mac Loan Number 534379273

 

MULTIFAMILY NOTE

                                               MULTISTATE – FIXED TO FLOAT

(REVISION DATE 2-15-2008)

 

 

US $3,900,000.00

Effective Date: as of November 4, 2009

 

 

            FOR VALUE RECEIVED, the undersigned (together with such party's or
parties' successors and assigns, "Borrower"), jointly and severally (if more
than one) promises to pay to the order of KEYCORP REAL ESTATE CAPITAL MARKETS,
INC., an Ohio corporation, the principal sum of Three Million Nine Hundred
Thousand and No/100ths Dollars (US $3,900,000.00), with interest on the unpaid
principal balance, as hereinafter provided.

 

            1.         Defined Terms. 

 

            (a)        As used in this Note:

 

"Adjustable Interest Rate" means the variable annual interest rate calculated
for each Interest Adjustment Period so as to equal the Index Rate for such
Interest Adjustment Period (truncated at the fifth (5th) decimal place if
necessary) plus the Margin. 

                       

"Amortization Period" means a period of 360 full consecutive calendar months.

                       

"Base Recourse" means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.

 

"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

 

"Default Rate" means (i) during the Fixed Rate Period, an annual interest rate
equal to four (4) percentage points above the Fixed Interest Rate; and (ii)
during the Extension Period, a variable annual interest rate equal to four (4)
percentage points above the Adjustable Interest Rate in effect from time to
time.  However, at no time will the Default Rate exceed the Maximum Interest
Rate.

 

"Extended Maturity Date" means, if the Extension Period becomes effective
pursuant to this Note, the earlier of (i) July 1, 2014, and (ii) the date on
which the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise pursuant to the Loan Documents or the exercise by
Lender of any right or remedy thereunder. 

 

"Extension Period" means the twelve (12) consecutive calendar months period
commencing on the Scheduled Initial Maturity Date.

 

"Fixed Interest Rate" means the annual interest rate of five and fifty-six
hundredths percent (5.56%).

 

"Fixed Rate Period" means the period beginning on the date of this Note and
continuing through June 30, 2013.

 

"Index Rate" means, for any Interest Adjustment Period, the Reference Billâ 
Index Rate for such Interest Adjustment Period. 

                       

"Initial Maturity Date" means the earlier of (i) July 1, 2013 (the "Scheduled
Initial Maturity Date"), and (ii) the date on which the unpaid principal balance
of this Note becomes due and payable by acceleration or otherwise pursuant to
the Loan Documents or the exercise by Lender of any right or remedy thereunder.

 

"Installment Due Date" means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The "First Installment Due Date"
under this Note is January 1, 2010.

                       

"Interest Adjustment Period" means each successive one calendar month period
during the Extension Period and until the entire Indebtedness is paid in full.

 

"Lender" means the holder from time to time of this Note.

 

"LIBOR Index" means the British Bankers Association's (BBA) one (1) month LIBOR
Rate for United States Dollar deposits, as displayed on the LIBOR Index Page
used to establish the LIBOR Index Rate.

 

"LIBOR Index Rate" means, for any Interest Adjustment Period after the first
Interest Adjustment Period, the BBA's LIBOR Rate for the LIBOR Index released by
the BBA most recently preceding the first day of such Interest Adjustment
Period, as such LIBOR Rate is displayed on the LIBOR Index Page.  The LIBOR
Index Rate for the first Interest Adjustment Period means the British Bankers
Association's (BBA) LIBOR Rate for the LIBOR Index released by the BBA most
recently preceding the first day of the month in which the first Interest
Adjustment Period begins, as such LIBOR Rate is displayed on the LIBOR Index
Page.  "LIBOR Index Page" is the Bloomberg L.P., page "BBAM", or such other page
for the LIBOR Index as may replace page BBAM on that service, or at the option
of Lender (i) the applicable page for the LIBOR Index on another service which
electronically transmits or displays BBA LIBOR Rates, or (ii) any publication of
LIBOR rates available from the BBA.  In the event the BBA ceases to set or
publish a LIBOR rate/interest settlement rate for the LIBOR Index, Lender will
designate an alternative index, and such alternative index shall constitute the
LIBOR Index Page.               

 

"Loan" means the loan evidenced by this Note.

 

                        "Margin" means two and one-half (2.5) percentage points
(250 basis points).

 

"Maturity Date" means the Extended Maturity Date unless pursuant to Section 3(e)
of this Note the Extension Period does not or cannot become effective, in which
case the Maturity Date means the Initial Maturity Date.

 

"Maximum Interest Rate" means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

 

"Prepayment Premium Period" means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender. 
The Prepayment Premium Period is the period from and including the date of this
Note until but not including the first day of the Window Period.  For this Note,
the Prepayment Premium Period equals the Yield Maintenance Period.

 

"Reference Billsâ" means the unsecured general obligations of the Federal Home
Loan Mortgage Corporation ("Freddie Mac") designated by Freddie Mac as
"Reference BillsâSecurities" and having original durations to maturity most
comparable to the term of the Reference Bill Index, and issued by Freddie Mac at
regularly scheduled auctions.  In the event Freddie Mac shall at any time cease
to designate any unsecured general obligations of Freddie Mac as "Reference
Bills Securities", then at the option of Lender (i) Lender may select from time
to time another unsecured general obligation of Freddie Mac having original
durations to maturity most comparable to the term of the Reference Bill Index
and issued by Freddie Mac at regularly scheduled auctions, and the term
"Reference Bills" as used in this Note shall mean such other unsecured general
obligations as selected by Lender; or (ii) for any one or more Interest
Adjustment Periods, Lender may use the applicable LIBOR Index Rate as the Index
Rate for such Interest Adjustment Period(s).

 

"Reference Bill Index" means the one-month Reference Bills.  One-month reference
bills have original durations to maturity of approximately 30 days.

 

"Reference Bill Index Rate" means, for any Interest Adjustment Period after the
first Interest Adjustment Period, the Money Market Yield for the Reference Bills
as established by the Reference Bill auction conducted by Freddie Mac most
recently preceding the first day of such Interest Adjustment Period, as
displayed on the Reference Bill Index Page.  The Reference Bill Index Rate for
the first Interest Adjustment Period means the Money Market Yield for the
Reference Bills as established by the Reference Bill auction conducted by
Freddie Mac most recently preceding the first day of the month in which the
first Interest Adjustment Period begins, as displayed on the Reference Bill
Index Page.  The "Reference Bill Index Page" is the Freddie Mac Debt Securities
Web Page (accessed via the Freddie Mac internet site at www.freddiemac.com), or
at the option of Lender, any publication of Reference Bills auction results
available from Freddie Mac. However, if Freddie Mac has not conducted a
Reference Bill auction within the 60-calendar day period prior to the first day
of an Interest Adjustment Period, the Reference Bill Index Rate for such
Interest Adjustment Period will be the LIBOR Index Rate for such Interest
Adjustment Period.

                       

"Remaining Amortization Period" means, at any point in time, the number of
consecutive calendar months equal to the number of months in the Amortization
Period minus the number of scheduled monthly installments of principal and
interest that have elapsed since the date of this Note.

           

"Security Instrument" means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.

 

                        "Treasury Security" means the 3.125% U.S. Treasury
Security due September 30, 2013.

 

"Window Period" means the Extension Period.

 

"Yield Maintenance Period" means the period from and including the date of this
Note until but not including the Scheduled Initial Maturity Date.

 

            (b)        Other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Security Instrument.

 

            2.         Address for Payment.  All payments due under this Note
shall be payable at KeyBank Real Estate Capital, P.O. Box 145404, Cincinnati,
Ohio 45250, or such other place as may be designated by Notice to Borrower from
or on behalf of Lender.

 

            3.         Payments. 

 

            (a)        During the Fixed Rate Period, interest will accrue on the
outstanding principal balance of this Note at the Fixed Interest Rate, subject
to the provisions of Section 8 of this Note. During the Extension Period,
interest will accrue on the outstanding principal balance of this Note at the
Adjustable Interest Rate, subject to the provisions of Section 8 of this Note.

           

            (b)        During the Fixed Rate Period, interest under this Note
shall be computed, payable and allocated on the basis of a 360-day year
consisting of twelve 30-day months.  During the Extension Period, interest under
this Note shall be computed, payable and allocated on the basis of an actual/360
interest calculation schedule (interest is payable for the actual number of days
in each month, and each month's interest is calculated by multiplying the unpaid
principal amount of this Note as of the first day of the month for which
interest is being calculated by the applicable Adjustable Interest Rate,
dividing the product by 360, and multiplying the quotient by the number of days
in the month for which interest is being calculated).  For convenience in
determining the amount of a monthly installment of principal and interest under
this Note, Lender will use a 30/360 interest calculation payment schedule (each
year is treated as consisting of twelve 30-day months).  However, as provided
above, the portion of the monthly installment actually payable as and allocated
to interest will be based upon an actual/360 interest calculation schedule, and
the amount of each installment attributable to principal and the amount
attributable to interest will vary based upon the number of days in the month
for which such installment is paid.  Each monthly payment of principal and
interest will first be applied to pay in full interest due, and the balance of
the monthly payment paid by Borrower will be credited to principal.

           

            (c)        Unless disbursement of principal is made by Lender to
Borrower on the first day of a calendar month, interest for the period beginning
on the date of disbursement and ending on and including the last day of such
calendar month shall be payable by Borrower simultaneously with the execution of
this Note.  If disbursement of principal is made by Lender to Borrower on the
first day of a calendar month, then no payment will be due from Borrower at the
time of the execution of this Note.  The Installment Due Date for the first
monthly installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note.  Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.

 

            (d)        Beginning on the First Installment Due Date, and
continuing until and including the monthly installment due on the Initial
Maturity Date, principal and accrued interest shall be payable by Borrower in
consecutive monthly installments due and payable on the first day of each
calendar month.  The amount of the monthly installment of principal and interest
payable pursuant to this Section 3(d) on an Installment Due Date shall be
Twenty-Two Thousand Two Hundred Ninety and 81/100ths Dollars ($22,290.81).

 

(e)        Except as otherwise provided in this Section 3(e), all remaining
Indebtedness, including all principal and interest, shall be due and payable by
Borrower on the Initial Maturity Date.  However, so long as (i) the Initial
Maturity Date has not occurred prior to the Scheduled Initial Maturity Date, and
(ii) no Event of Default or event or circumstance which, with the giving of
notice or passage of time or both, could constitute an Event of Default exists
on the Scheduled Initial Maturity Date, then the Extension Period automatically
will become effective and the date for full payment of the Indebtedness
automatically shall be extended until the Extended Maturity Date.  If the
Extension Period becomes effective, monthly installments of principal and
interest or interest only will be payable during the Extension Period as
provided in Section 3(f).  Anything in Section 21 of the Security Instrument to
the contrary notwithstanding, during the Extension Period, Borrower will not
request that Lender consent to, and Lender will not consent to, a Transfer that,
absent such consent, would constitute an Event of Default.

 

            (f)         If the Extension Period becomes effective, beginning on
August 1, 2013, and continuing until and including the monthly installment due
on the Extended Maturity Date, principal and accrued interest shall be payable
by Borrower in consecutive monthly installments due and payable on the first day
of each calendar month.  The amount of the monthly installment of principal and
interest payable pursuant to this Section 3(f) on an Installment Due Date shall
be calculated so as to equal the monthly payment amount which would be payable
on the Installment Due Date as if the unpaid principal balance of this Note as
of the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date was to be fully amortized, together with interest thereon
at the Adjustable Interest Rate in effect for such Interest Adjustment Period,
in equal consecutive monthly payments paid on the first day of each calendar
month over the Remaining Amortization Period.

                       

            (g)        During the Extension Period, Lender shall provide
Borrower with Notice, given in the manner specified in the Security Instrument,
of the amount of each monthly installment due under this Note.  However, if
Lender has not provided Borrower with prior notice of the monthly payment due on
any Installment Due Date, then Borrower shall pay on that Installment Due Date
an amount equal to the monthly installment payment for which Borrower last
received notice.  If Lender at any time determines that Borrower has paid one or
more monthly installments in an incorrect amount because of the operation of the
preceding sentence, or because Lender has miscalculated the Adjustable Interest
Rate or has otherwise miscalculated the amount of any monthly installment, then
Lender shall give notice to Borrower of such determination.  If such
determination discloses that Borrower has paid less than the full amount due for
the period for which the determination was made, Borrower, within 30 calendar
days after receipt of the notice from Lender, shall pay to Lender the full
amount of the deficiency.  If such determination discloses that Borrower has
paid more than the full amount due for the period for which the determination
was made, then the amount of the overpayment shall be credited to the next
installment(s) of interest only or principal and interest, as applicable, due
under this Note (or, if an Event of Default has occurred and is continuing, such
overpayment shall be credited against any amount owing by Borrower to Lender).

 

            (h)        All payments under this Note shall be made in immediately
available U.S. funds.

           

            (i)         Any regularly scheduled monthly installment of interest
only or principal and interest payable pursuant to this Section 3 that is
received by Lender before the date it is due shall be deemed to have been
received on the due date for the purpose of calculating interest due.

 

            (j)         Any accrued interest remaining past due for 30 days or
more, at Lender's discretion, may be added to and become part of the unpaid
principal balance of this Note and any reference to "accrued interest" shall
refer to accrued interest which has not become part of the unpaid principal
balance.  Any amount added to principal pursuant to the Loan Documents shall
bear interest at the applicable rate or rates specified in this Note and shall
be payable with such interest upon demand by Lender and absent such demand, as
provided in this Note for the payment of principal and interest.   

 

            (k)        In accordance with Section 14, interest charged under
this Note cannot exceed the Maximum Interest Rate.   If the Adjustable Interest
Rate at any time exceeds the Maximum Interest Rate, resulting in the charging of
interest hereunder to be limited to the Maximum Interest Rate, then any
subsequent reduction in the Adjustable Interest Rate shall not reduce the rate
at which interest under this Note accrues below the Maximum Interest Rate until
the total amount of interest accrued hereunder equals the amount of interest
which would have accrued had the Adjustable Interest Rate at all times been in
effect.    

 

            4.         Application of Payments.  If at any time Lender receives,
from Borrower or otherwise, any amount applicable to the Indebtedness which is
less than all amounts due and payable at such time, Lender may apply the amount
received to amounts then due and payable in any manner and in any order
determined by Lender, in Lender's discretion.  Borrower agrees that neither
Lender's acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender's application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.

                       

            5.         Security.  The Indebtedness is secured by, among other
things, the Security Instrument, and reference is made to the Security
Instrument for other rights of Lender as to collateral for the Indebtedness.

 

            6.         Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, any
prepayment premium payable under Section 10, and all other amounts payable under
this Note and any other Loan Document, shall at once become due and payable, at
the option of Lender, without any prior notice to Borrower (except if notice is
required by applicable law, then after such notice).  Lender may exercise this
option to accelerate regardless of any prior forbearance.  For purposes of
exercising such option, Lender shall calculate the prepayment premium as if
prepayment occurred on the date of acceleration.  If prepayment occurs
thereafter, Lender shall recalculate the prepayment premium as of the actual
prepayment date.

 

            7.         Late Charge. 

 

            (a)        If any monthly installment of interest or principal and
interest or other amount payable under this Note or under the Security
Instrument or any other Loan Document is not received in full by Lender (i)
during the Fixed Rate Period, within ten (10) days after the installment or
other amount is due, or (ii) during the Extension Period, within five (5) days
after the installment or other amount is due, counting from and including the
date such installment or other amount is due (unless applicable law requires a
longer period of time before a late charge may be imposed, in which event such
longer period shall be substituted), Borrower shall pay to Lender, immediately
and without demand by Lender, a late charge equal to five percent (5%) of such
installment or other amount due (unless applicable law requires a lesser amount
be charged, in which event such lesser amount shall be substituted). 

 

            (b)        Borrower acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan and that it is extremely difficult and impractical to
determine those additional expenses.  Borrower agrees that the late charge
payable pursuant to this Section represents a fair and reasonable estimate,
taking into account all circumstances existing on the date of this Note, of the
additional expenses Lender will incur by reason of such late payment.  The late
charge is payable in addition to, and not in lieu of, any interest payable at
the Default Rate pursuant to Section 8.

 

            8.         Default Rate. 

 

            (a)        So long as (i) any monthly installment under this Note
remains past due for thirty (30) days or more or (ii) any other Event of Default
has occurred and is continuing, then notwithstanding anything in Section 3 of
this Note to the contrary, interest under this Note shall accrue on the unpaid
principal balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate. 

 

            (b)        From and after the Maturity Date, the unpaid principal
balance shall continue to bear interest at the Default Rate until and including
the date on which the entire principal balance is paid in full. 

 

            (c)        Borrower acknowledges that (i) its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, (ii) during the time that any monthly installment under
this Note is delinquent for thirty (30) days or more, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender's ability to meet its other obligations
and to take advantage of other investment opportunities; and (iii)  it is
extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment under this Note is delinquent for thirty (30) days or more or any
other Event of Default has occurred and is continuing, Lender's risk of
nonpayment of this Note will be materially increased and Lender is entitled to
be compensated for such increased risk.  Borrower agrees that the increase in
the rate of interest payable under this Note to the Default Rate represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Note, of the additional costs and expenses Lender will incur by
reason of the Borrower's delinquent payment and the additional compensation
Lender is entitled to receive for the increased risks of nonpayment associated
with a delinquent loan.

 

            9.         Limits on Personal Liability.

 

            (a)        Except as otherwise provided in this Section 9, Borrower
shall have no personal liability under this Note, the Security Instrument or any
other Loan Document for the repayment of the Indebtedness or for the performance
of any other obligations of Borrower under the Loan Documents and Lender's only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender's exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness.  This limitation on Borrower's liability shall not limit
or impair Lender's enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.

 

            (b)        Borrower shall be personally liable to Lender for the
amount of the Base Recourse, plus any other amounts for which Borrower has
personal liability under this Section 9.

 

            (c)        In addition to the Base Recourse, Borrower shall be
personally liable to Lender for the repayment of a further portion of the
Indebtedness equal to any loss or damage suffered by Lender as a result of the
occurrence of any of the following events:

 

(i)         Borrower fails to pay to Lender upon demand after an Event of
Default all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence.  However, Borrower will not be personally liable for
any failure described in this subsection (i) if Borrower is unable to pay to
Lender all Rents and security deposits as required by the Security Instrument
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding.

 

(ii)        Borrower fails to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument.  However, Borrower will not be
personally liable for any failure described in this subsection (ii) if Borrower
is unable to apply insurance or condemnation proceeds as required by the
Security Instrument because of a valid order issued in a bankruptcy,
receivership, or similar judicial proceeding.

 

(iii)       Borrower fails to comply with Section 14(g) or (h) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports. 

 

(iv)       Borrower fails to pay when due in accordance with the terms of the
Security Instrument the amount of any item below marked "Deferred"; provided
however, that if no item is marked "Deferred", this Section 9(c)(iv) shall be of
no force or effect. 

            [Deferred]        Hazard Insurance premiums or other insurance
premiums,

[Deferred]        Taxes,

[Deferred]        water and sewer charges (that could become a lien on the
Mortgaged Property),

[N/A]               ground rents,

[Deferred]        assessments or other charges (that could become a lien on the
Mortgaged Property)

 

            (d)        In addition to the Base Recourse, Borrower shall be
personally liable to Lender for:

 

                        (i)         the performance of all of Borrower's
obligations under Section 18 of the Security Instrument (relating to
environmental matters);

 

                        (ii)        the costs of any audit under Section 14(g)
of the Security Instrument; and

 

                        (iii)       any costs and expenses incurred by Lender in
connection with the collection of any amount for which Borrower is personally
liable under this Section 9, including Attorneys' Fees and Costs and the costs
of conducting any independent audit of Borrower's books and records to determine
the amount for which Borrower has personal liability.

 

            (e)        All payments made by Borrower with respect to the
Indebtedness and all amounts received by Lender from the enforcement of its
rights under the Security Instrument and the other Loan Documents shall be
applied first to the portion of the Indebtedness for which Borrower has no
personal liability.

 

            (f)         Notwithstanding the Base Recourse, Borrower shall become
personally liable to Lender for the repayment of all of the Indebtedness upon
the occurrence of any of the following Events of Default:

 

                        (i)         Borrower's ownership of any property or
operation of any business not permitted by Section 33 of the Security
Instrument;

 

                        (ii)        a Transfer (including, but not limited to, a
lien or encumbrance) that is an Event of Default under Section 21 of the
Security Instrument, other than a Transfer consisting solely of the involuntary
removal or involuntary withdrawal of a general partner in a limited partnership
or a manager in a limited liability company; or

 

                        (iii)       fraud or written material misrepresentation
by Borrower or any officer, director, partner, member or employee of Borrower in
connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender.

 

            (g)        To the extent that Borrower has personal liability under
this Section 9, Lender may exercise its rights against Borrower personally
without regard to whether Lender has exercised any rights against the Mortgaged
Property or any other security, or pursued any rights against any guarantor, or
pursued any other rights available to Lender under this Note, the Security
Instrument, any other Loan Document or applicable law.  To the fullest extent
permitted by applicable law, in any action to enforce Borrower's personal
liability under this Section 9, Borrower waives any right to set off the value
of the Mortgaged Property against such personal liability.

 

            10.       Voluntary and Involuntary Prepayments.

 

            (a)        Any receipt by Lender of principal due under this Note
prior to the Maturity Date, other than principal required to be paid in monthly
installments pursuant to Section 3, constitutes a prepayment of principal under
this Note.  Without limiting the foregoing, any application by Lender, prior to
the Maturity Date, of any proceeds of collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note
constitutes a prepayment under this Note.

             

            (b)        Borrower may voluntarily prepay all of the unpaid
principal balance of this Note on an Installment Due Date so long as Borrower
designates the date for such prepayment in a Notice from Borrower to Lender
given at least 30 days prior to the date of such prepayment.  If an Installment
Due Date (as defined in Section 1(a)) falls on a day which is not a Business
Day, then with respect to payments made under this Section 10 only, the term
"Installment Due Date" shall mean the Business Day immediately preceding the
scheduled Installment Due Date.

 

            (c)        Notwithstanding subsection (b) above, Borrower may
voluntarily prepay all of the unpaid principal balance of this Note on a
Business Day other than an Installment Due Date if Borrower provides Lender with
the Notice set forth in subsection (b) and meets the other requirements set
forth in this subsection.  Borrower acknowledges that Lender has agreed that
Borrower may prepay principal on a Business Day other than an Installment Due
Date only because Lender shall deem any prepayment received by Lender on any day
other than an Installment Due Date to have been received on the Installment Due
Date immediately following such prepayment and Borrower shall be responsible for
all interest that would have been due if the prepayment had actually been made
on the Installment Due Date immediately following such prepayment.

 

            (d)        Unless otherwise expressly provided in the Loan
Documents, Borrower may not voluntarily prepay less than all of the unpaid
principal balance of this Note.  In order to voluntarily prepay all or any part
of the principal of this Note, Borrower must also pay to Lender, together
with the amount of principal being prepaid, (i) all accrued and unpaid interest
due under this Note, plus (ii) all other sums due to Lender at the time of such
prepayment, plus (iii) any prepayment premium calculated pursuant to
Section 10(e).

 

            (e)        Except as provided in Section 10(f), a prepayment premium
shall be due and payable by Borrower in connection with any prepayment of
principal under this Note during the Prepayment Premium Period.  The prepayment
premium shall be whichever is the greater of subsections (A) and (B) below:

 

                        (A)       1.0% of the amount of principal being prepaid;
or

 

                        (B)       the product obtained by multiplying:

 

                                    (1)        the amount of principal being
prepaid or accelerated,

                                                by

                                    (2)        the excess (if any) of the
Monthly Note Rate over the Assumed Reinvestment Rate,

                                                by

                                    (3)        the Present Value Factor.

 

                        For purposes of subsection (B), the following
definitions shall apply:

 

                        Monthly Note Rate: one-twelfth (1/12) of the Fixed
Interest Rate, expressed as a decimal calculated to five digits.

 

                        Prepayment Date:  in the case of a voluntary prepayment,
the date on which the prepayment is made; in the case of the application by
Lender of collateral or security to a portion of the principal balance, the date
of such application.

 

                        Assumed Reinvestment Rate:  one-twelfth (1/12) of the
yield rate, as of the close of the trading session which is 5 Business Days
before the Prepayment Date, on the Treasury Security, as reported in The Wall
Street Journal, expressed as a decimal calculated to five digits.  In the event
that no yield is published on the applicable date for the Treasury Security,
Lender, in its discretion, shall select the non-callable Treasury Security
maturing in the same year as the Treasury Security with the lowest yield
published in The Wall Street Journal as of the applicable date.  If the
publication of such yield rates in The Wall Street Journal is discontinued for
any reason, Lender shall select a security with a comparable rate and term to
the Treasury Security.  The selection of an alternate security pursuant to this
Section shall be made in Lender’s discretion.

 

                        Present Value Factor:  the factor that discounts to
present value the costs resulting to Lender from the difference in interest
rates during the months remaining in the Yield Maintenance Period, using the
Assumed Reinvestment Rate as the discount rate, with monthly compounding,
expressed numerically as follows:

 

[1-{1/(1+ARR)}n]/ARR 

 

                        n = the number of months remaining in Yield Maintenance
Period; provided, however, if a prepayment occurs on an Installment Due Date,
then the number of months remaining in the Yield Maintenance Period shall be
calculated beginning with the month in which such prepayment occurs and if such
prepayment occurs on a Business Day other than an Installment Due Date, then the
number of months remaining in the Yield Maintenance Period shall be calculated
beginning with the month immediately following the date of such prepayment.

                       

                                    ARR = Assumed Reinvestment Rate

           

            (f)         Notwithstanding any other provision of this Section 10,
no prepayment premium shall be payable with respect to (i) any prepayment made
during the Window Period, or (ii) any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.

 

            (g)        Unless Lender agrees otherwise in writing, a permitted or
required prepayment of less than the unpaid principal balance of this Note shall
not extend or postpone the due date of any subsequent monthly installments or
change the amount of such installments.

 

            (h)        Borrower recognizes that any prepayment of any of the
unpaid principal balance of this Note, whether voluntary or involuntary or
resulting from an Event of Default by Borrower, will result in Lender's
incurring loss, including reinvestment loss, additional expense and frustration
or impairment of Lender's ability to meet its commitments to third parties. 
Borrower agrees to pay to Lender upon demand damages for the detriment caused by
any prepayment, and agrees that it is extremely difficult and impractical to
ascertain the extent of such damages.  Borrower therefore acknowledges and
agrees that the formula for calculating prepayment premiums set forth in this
Note represents a reasonable estimate of the damages Lender will incur because
of a prepayment.  Borrower further acknowledges that any lockout and prepayment
premium provisions of this Note are a material part of the consideration for the
Loan, and that the terms of this Note are in other respects more favorable to
Borrower as a result of the Borrower's voluntary agreement to the lockout and
prepayment premium provisions.

 

            11.       Costs and Expenses.  To the fullest extent allowed by
applicable law, Borrower shall pay all expenses and costs, including Attorneys'
Fees and Costs incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.

 

            12.       Forbearance.  Any forbearance by Lender in exercising any
right or remedy under this Note, the Security Instrument, or any other Loan
Document or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of that or any other right or remedy.  The acceptance by
Lender of any payment after the due date of such payment, or in an amount which
is less than the required payment, shall not be a waiver of Lender's right to
require prompt payment when due of all other payments or to exercise any right
or remedy with respect to any failure to make prompt payment.  Enforcement by
Lender of any security for Borrower's obligations under this Note shall not
constitute an election by Lender of remedies so as to preclude the exercise of
any other right or remedy available to Lender.

 

            13.       Waivers.  Borrower and all endorsers and guarantors of
this Note and all other third party obligors waive presentment, demand, notice
of dishonor, protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace, and diligence in collecting the Indebtedness.

 

            14.       Loan Charges.  Neither this Note nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
Maximum Interest Rate.  If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower in connection with the
Loan is interpreted so that any interest or other charge provided for in any
Loan Document, whether considered separately or together with other charges
provided for in any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that interest or charge is hereby reduced
to the extent necessary to eliminate that violation.  The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the unpaid principal balance of this Note. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of this Note.  Unless
otherwise required by applicable law, such allocation and spreading shall be
effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of this Note. 

 

            15.       Commercial Purpose.  Borrower represents that Borrower is
incurring the Indebtedness solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family, household, or agricultural
purposes.

 

            16.       Counting of Days.  Except where otherwise specifically
provided, any reference in this Note to a period of "days" means calendar days,
not Business Days.

 

            17.       Governing Law.  This Note shall be governed by the law of
the Property Jurisdiction.

 

            18.       Captions.  The captions of the Sections of this Note are
for convenience only and shall be disregarded in construing this Note.

 

            19.       Notices; Written Modifications.  

 

            (a)        All Notices, demands and other communications required or
permitted to be given pursuant to this Note shall be given in accordance with
Section 31 of the Security Instrument. 

 

            (b)        Any modification or amendment to this Note shall be
ineffective unless in writing signed by the party sought to be charged with such
modification or amendment; provided, however, that in the event of a Transfer
under the terms of the Security Instrument that requires Lender's consent, any
or some or all of the Modifications to Multifamily Note set forth in Exhibit A
to this Note may be modified or rendered void by Lender at Lender's option, by
Notice to Borrower and the transferee, as a condition of Lender's consent.

 

            20.       Consent to Jurisdiction and Venue.  Borrower agrees that
any controversy arising under or in relation to this Note may be litigated in
the Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to this Note.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.  However, nothing in this
Note is intended to limit any right that Lender may have to bring any suit,
action or proceeding relating to matters arising under this Note in any court of
any other jurisdiction.

 

21.       WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

 

            22.       State-Specific Provisions. N/A

 

 

 

 

[DOCUMENT EXECUTION OCCURS ON THE FOLLOWING PAGE]


 

            ATTACHED EXHIBIT.    The Exhibit noted below, if marked with an "X"
in the space provided, is attached to this Note:

 

            [X]         Exhibit A       Modifications to Multifamily Note

 

 

            IN WITNESS WHEREOF, and in consideration of the Lender's agreement
to lend Borrower the principal amount set forth above, Borrower has signed and
delivered this Note under seal or has caused this Note to be signed and
delivered under seal by its duly authorized representative.  Borrower intends
that this Note shall be deemed to be signed and delivered as a sealed
instrument.

 

                                                BORROWER:

 

PEAK AT VININGS, LLC

a Delaware limited liability company

 

By:       CENTURY PROPERTIES FUND XIX, LP

            a Delaware limited partnership

            its sole member

 

            By:       FOX PARTNERS II

                        a California general partnership

                        its general partner

 

                        By:       FOX CAPITAL MANAGEMENT

                                    CORPORATION

                                    a California corporation

                                    its managing general partner

 

 

                                    By:       /s/Patti K. Fielding

                                                Patti K. Fielding

                                                Executive Vice President and

                                                Treasurer

 

                                                                       
Borrower's Employer ID Number: 27-0756671


EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY NOTE

 

The following modifications are made to the text of the Multifamily Note that
precedes this Exhibit:

 

1.   Intentionally Deleted.

 

2.      Intentionally Deleted.

 

3.   The second sentence of Section 9(c)(i) is deleted and replaced with the
following:

 

            However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument (a) because
of a valid order issued in a bankruptcy, receivership, or similar judicial
proceeding, or (b) if such funds have been applied by Borrower as required or
permitted by the Security Instrument prior to the occurrence of an Event of
Default.

 

4.   Section 19(b) of this Note is modified by deleting: “provided, however, in
the event of a Transfer under the terms of the Security Instrument that requires
Lender's consent, any or some or all of the Modifications to Multifamily Note
set forth in Exhibit A to this Note may be modified or rendered void by Lender
at Lender's option, by Notice to Borrower and the transferee, as a condition of
Lender's consent” in the last sentence of the Section; and by adding the
following new sentence:

 

The Modifications to Multifamily Note set forth in this Exhibit A shall be null
and void unless title to the Mortgaged Property is vested in an entity whose
Controlling Interest(s) are directly or indirectly held by AIMCO REIT or AIMCO
OP.  The capitalized terms used in this Section are defined in the Security
Instrument.



5.      Section 20 of this Note is deleted and replaced with the following:

 

20.       Consent to Jurisdiction and Venue.  Borrower agrees that any
controversy arising under or in relation to this Note shall be litigated
exclusively in the jurisdiction in which the Land is located (the "Property
Jurisdiction").  The state and federal courts and authorities with jurisdiction
in the Property Jurisdiction shall have exclusive jurisdiction over all
controversies which shall arise under or in relation to this Note.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.

 

6.      The definition of "Index Rate" is deleted and replaced with the
following:

     

"Index Rate"means, for any Interest Adjustment Period, the Libor Index Rate for
such Interest Adjustment Period.

 

7.      The definition of "Margin" is deleted and replaced with the following:

 

"Margin" means three and one-half (3.5) percentage points (350 basis points).

 

8.      The definitions of "Reference Bills", "Reference Bills Index" and
"Reference Bills Index Rate" are deleted in their entirety.

 